[Missing Graphic Reference] Douglas Scully Vice President, Corporate Counsel One Corporate Drive Shelton, CT06484-6208 Tel203 925-6960 douglas.scully@prudential.com September 8, 2015 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Prudential Annuities Life Assurance Corporation Variable Account F File No. 811-08447 Members of the Commission: On behalf of Prudential Annuities Life Assurance Corporation and Prudential Annuities Life Assurance Corporation Variable Account F,we hereby submit, pursuant to Rule 30b2-1(b) under the Investment Company Act of 1940 (“1940 Act”), that the semi-annual reports for the following underlying funds for the period ended June 30, 2015, have been submitted to contract owners. Fund Company 1940 Act Registration No. Advanced Series Trust 811-05186 ProFunds 811-08239 The Prudential Series Fund 811-03623 Nationwide Variable Insurance Trust 811-03213 Rydex Variable Trust 811-08821 AIM Variable Insurance Funds (Invesco Variable Insurance Funds) 811-07452 Wells Fargo Variable Trust 811-09255 Some of the funds included in each Fund Company’s semi-annual report filings may not be available under every contract offered by the Registrant.We understand that the funds have filed or will file these reports with the Commission. Please call me at (203) 925-6960 if you have any questions. Very truly yours, /s/Douglas Scully Douglas Scully
